DECISION UPON FURTHER REVIEW
PER CURIAM:
After this Court’s decision of 3 August 1977 affirming the findings and sentence in this case,1 it was discovered that the record of trial was incomplete to the extent that some fourteen pages of testimony had been omitted by the court reporter. Appellate counsel joined in petitioning the Court of Military Appeals to reverse our decision and have the record returned for a new review and action. On 25 October 1977, that Court vacated our decision and remanded the record of trial to us for return to The Judge Advocate General of the Air Force for a new review and action by the ■ convening authority. United States v. Mabazza, 4 M.J. 79 (C.M.A.1977).
These tasks completed,2 the record of trial is once again before us for review. Appellate defense counsel have reasserted the same issue for appeal addressed in our former decision, United States v. Mabazza, 3 M.J. 973 (A.F.C.M.R.1977), to which we adhere.
The findings of guilty and the sentence are
AFFIRMED.

. United States v. Mabazza, 3 M.J. 973 (A.F.C.M.R.1977).


. The reviewing authority approved the findings, the bad conduct discharge and the reduction in grade; forfeitures were disapproved.